This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 PAULA RODELLA,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 33,003

 5 TRICORE REFERENCE LABORATORIES,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
 8 Sheri A. Raphaelson, District Judge

 9 Yvonne Quintana
10 Espanola, NM

11 for Appellant

12 Modrall, Sperling, Roehl, Harris & Sisk, P.A.
13 Megan Muirhead
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}    Summary dismissal was proposed for the reasons stated in the notice of

19 proposed summary disposition. No memorandum opposing summary dismissal has
1 been filed and the time for doing so has expired.

2   {2}   DISMISSED.

3   {3}   IT IS SO ORDERED.



4                                              _______________________________
5                                              MICHAEL E. VIGIL, Judge


6 WE CONCUR:



7 ___________________________________
8 JAMES J. WECHSLER, Judge



 9 _________________________________
10 JONATHAN B. SUTIN, Judge




                                           2